Citation Nr: 0501840	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy at L4-5, left, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 40 percent rating for 
the veteran's service connected lumbar spine.  

Although an appeal had been perfected vis-à-vis a claim of 
entitlement to service connection for an imbalance disorder, 
the veteran submitted a written withdrawal of that claim in 
July 2004.  Accordingly, the Board is without further 
jurisdiction as to that matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A disability determination from the Social Security 
Administration has recently been associated with the claims 
file.  Efforts to obtain any records pertaining to that claim 
have not been accomplished and neither the documentation nor 
the medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The Board additionally observes that while the veteran was 
afforded what apparently was a comprehensive VA spine 
examination in May 2003, since that time he was awarded 
Social Security disability benefits due, in part, to his 
service connected back disability.  Further, additional 
medical evidence has been associated with the file since that 
VA examination. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  The veteran should be scheduled for a 
VA spine examination conducted in terms 
of the relevant rating criteria to 
ascertain the current nature and extent 
of the veteran's service connected lumbar 
disability.  All indicated tests and 
studies should be accomplished.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




